Citation Nr: 1039932	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-28 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
a left shoulder injury prior to April 6, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran had unverified active service from December 1978 to 
June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2010 Order, the Court endorsed an 
August 2010 joint motion for remand, vacated the part of the 
November 2009 Board decision that denied entitlement to a rating 
in excess of 10 percent for residuals of a left shoulder injury 
for the period prior to April 6, 2006, and remanded the matter 
for compliance with the instructions in the joint motion.
 
This case was previously before the Board on appeal from a March 
2004 rating decision by the RO in Cleveland, Ohio.  The Board 
remanded the case for additional development in June 2008.  
Thereafter, in a November 2009 decision, the Board denied 
entitlement to a rating in excess of 10 percent for residuals of 
a left shoulder injury prior to April 6, 2006, granted an 
increased rating of 30 percent for residuals of a left shoulder 
injury from April 6, 2006 to December 12, 2008, and granted an 
increased rating of 30 percent for residuals of a left shoulder 
injury from December 12, 2008 onward.  

The Veteran testified before the undersigned at a May 2008 
videoconference hearing.  He also testified at an October 2004 
hearing before a Decision Review Officer (DRO).  Transcripts of 
these proceedings have been associated with the claims file.  


FINDINGS OF FACT

1. The Veteran is left hand dominant.

2. Prior to April 6, 2006, the Veteran's left shoulder disability 
was manifested by arthritis, scapular thoracic crepitation, 
tenderness, impingement, limitation of motion, and additional 
functional limitation due to painful motion.


CONCLUSION OF LAW

The criteria for an increased rating of 20 percent, but no 
higher, for residuals of a left shoulder injury prior to April 6, 
2006 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201, 
5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

For an increased compensation claim, the veteran must be notified 
that he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated and remanded by, Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Recently, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific, i.e., it need not notify 
the veteran of alternative diagnostic codes, and that that the 
statutory scheme does not require "daily life" evidence for 
proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  Thus, any error related to the 
aforementioned is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claim, letters dated in December 2003, August 2004 and July 2008 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was informed 
of the specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical reports 
that he had.  He was also told that it was ultimately his 
responsibility to support the claim with appropriate evidence.  
The July 2008 letter specifically advised the Veteran of all the 
information required under Vazquez-Flores.  In addition, March 
2006 and July 2008 letters provided the Veteran with notice 
concerning the assignment of disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

Subsequent to the issuance of the August 2004, March 2006 and 
July 2008 letters, the Veteran's claim was readjudicated in an 
August 2009 rating decision and supplemental statement of the 
case (SSOC).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The 
Veteran's Social Security Administration records have been 
associated with the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in 
January 2004 and December 2008.  As noted above, the Veteran is 
only appealing the issue of entitlement to an increased rating 
for his left shoulder disability for the period prior to April 6, 
2006.  Consequently, there is no additional examination that can 
be performed, which would substantiate the Veteran's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Increased Rating

The Veteran is seeking a disability rating in excess of 10 
percent for the period prior to April 6, 2006 for his service-
connected residuals of a left shoulder injury.  For the reasons 
that follow, the Board finds that an increased rating of 20 
percent, but no higher, is warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the severity of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As a preliminary matter, the Board notes that the Veteran 
previously filed separate claims of service connection for 
cervical strain and left hand paresthesias as secondary to his 
service-connected left shoulder disability.  In conjunction with 
those claims, the Veteran underwent VA examinations in September 
2006.  He was diagnosed with, among other things, a cervical 
strain that was unrelated to his left shoulder.  It was noted, 
however, that the Veteran did have generalized pain in the left 
shoulder that also radiated into the trapezius on the left side 
of his neck.  Thereafter, the RO issued an October 2006 RO rating 
decision denying secondary service connection for the cervical 
strain and granting secondary service connection for left hand 
paresthesias.  With respect to the Veteran's nonservice-connected 
cervical strain, the Board notes that when it is not possible to 
separate the effects of a service-connected disability from a 
non-service- connected disability, 38 C.F.R. § 3.102 requires 
that reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

For the period prior to April 6, 2006, the Veteran's service-
connected left shoulder disability is assigned a rating of 10 
percent under Diagnostic Code 5203 for scapula impairment.  

The Veteran testified at the May 2008 videoconference hearing 
that he is left-handed.  See also VA physical therapy treatment 
record, April 2006.  As his left shoulder and arm are among his 
major extremities, they will be rated as such.  

Diagnostic Code 5203 provides ratings for impairment of the 
clavicle or scapula.  Malunion of the clavicle or scapula is 
rated as 10 percent for the major or minor shoulder.  Nonunion of 
the clavicle or scapula without loose movement is rated as 10 
percent for the major or minor shoulder; nonunion of the clavicle 
or scapula with loose movement is rated as 20 percent for the 
major or minor shoulder.  Dislocation of the clavicle or scapula 
with loose movement is rated as 20 percent for the major or minor 
shoulder.  Diagnostic Code 5203 provides an alternative rating 
based on impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of the 
arm at the shoulder level is rated as 20 percent for the major 
shoulder and 20 percent for the minor shoulder; limitation of 
motion of the arm midway between the side and shoulder level is 
rated as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder and 
30 percent for the minor shoulder.  38 C.F.R. § 4.71a.  Full 
range of motion of the shoulder is 0 to 180 degrees of abduction 
and forward elevation (flexion) and 0 to 90 degrees of internal 
and external rotation.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5010 provides that arthritis due to trauma that 
is substantiated by X-ray findings is to be rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  However, when limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each major joint or groups 
of minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  For the 
purpose of rating disability from arthritis, the shoulder is 
considered a major joint. 38 C.F.R. § 4.45(f).  A compensable 
evaluation under Diagnostic Codes 5003 and 38 C.F.R. § 4.59 (for 
painful motion) is in order where arthritis is established by X-
ray findings and no actual limitation of motion of the affected 
joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1996), the 
United States Court of Appeals for Veterans Claims (Court) held 
that ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.

In order to establish a rating higher than 10 percent prior to 
April 6, 2006 under Diagnostic Code 5203, the medical evidence 
would need to show either nonunion of the clavicle or scapula 
with loose movement, or dislocation of the clavicle or scapula.  
38 C.F.R. § 4.71a.  

On VA examination in January 2004, range of motion testing 
revealed abduction and flexion to 105 degrees and internal and 
external rotation to 75 degrees, both limited by pain.  The 
Veteran seemed to have decent strength, but pain with push-and-
pull.  He also held his left shoulder in an elevated position 
that caused some pain over the trapezius muscles.  No other 
swelling or deformity was noted in the left shoulder and no 
obvious signs of instability were detected.  Physical examination 
showed marked scapular thoracic crepitation.  X-rays demonstrated 
minimal degenerative arthritic changes of the left 
acromioclavicular and shoulder joints, but no fracture, 
dislocation or destructive bone changes.  The final diagnosis was 
residuals of a left shoulder injury.  

VA orthopedic treatment notes dated in August 2004 show that the 
Veteran was found to have considerable amount of UU 
scapular/thoracic crepitus medial to the border of the scapula.  
It was tender throughout this region.  There was no erythema or 
swelling.  Examination of the left shoulder revealed signs of 
impingement.  There was pain on the lateral aspect of the deltoid 
when the arm was brought to 90 degrees abduction and internal 
rotation.  Isolated strength testing revealed supraspinatus, 
external rotator, internal rotators to be 5/5 strength.  It was 
noted that there was no pain over the acromioclavicular joint, 
but that the Veteran held his shoulder girdle in a flexed 
position up towards his neck.  The AC joint on the left, which 
was not particularly tender, was comparable to the AC joint on 
the right.  The impression was scapular/thoracic and left 
shoulder bursitis.  

VA physical therapy notes dated in October 2004 indicate that a 
diagnosis of left scapulothoracic and some deltoid bursitis.  
Active range of motion measurements revealed limitation of 
flexion at 90 degrees.  A protraction and winging of the scapula 
during flexion was noted.  Abduction was 100 degrees with 
increase in elevation of the scapula.  External rotation was 70 
degrees, and internal rotation was 45 degrees.  Postural 
assessment revealed a winging of the left scapula.  Manual muscle 
tests revealed limitations for shoulder flexion, abduction and a 
3+/5 muscle grade with increase in winging of the left scapula.  
All other manual muscle tests revealed a 4/5 muscle grade for the 
shoulder.  Manual muscle tests for the left scapula revealed 
limitations for the serratus anterior at a 3/5, and for the 
rhomboid, mid trapezius and low trapezius at a 4/5 muscle grade.  
Palpation elicited pain at the subacromial space, and throughout 
the scapular musculature.  Neer test was positive.  

VA orthopedic treatment notes dated in January 2005 indicate that 
the Veteran had significant guarding of his shoulder with active 
muscle spasm with movements; it was noted that some of this was 
acted by the Veteran.  Range of motion testing revealed flexion 
to 100 degrees, abduction to 140 degrees, and internal rotation 
to L4.  On passive range of motion, snapping was felt with 
scapular thoracic movement, causing discomfort.  There was also 
pain with abduction past 90 degrees at the lateral aspect of the 
acromion.  Strength was 5/5 for internal rotation, external 
rotation, abduction, supraspinatus, adduction, and deltoid 
strength.  There was tenderness to palpation over the 
acromioclavicular joint over the lateral aspect of the acromion 
in addition to the anterior aspects of the shoulder.  The Veteran 
was also tender to palpation on the inferior medial aspect of the 
scapula.  With pressing a wall there was no evidence of winging 
of the scapula.  It was noted that it was very difficult to 
perform laxity and stability tests of the shoulders because of 
the Veteran's spasticity and guarding.  The Veteran has a 
negative Jahnke test and did not appear to have a positive 
apprehension test on examination.  He did not have sulcus sign 
and had no anterior or posterior translation on shift test.  
Hawkin's and Neer's testing was positive for his anterior lateral 
shoulder pain.  Light touch and pinprick were intact distally in 
the left and right upper extremities.  X-rays revealed minimal 
degenerative changes about the AC joint.  No fracture or 
dislocation was identified.  There was no significant joint space 
narrowing, abnormal intra-articular calcification, or acute bony 
abnormality.  The assessments were left shoulder scapular 
thoracic pain secondary to snapping scapula, acromioclavicular 
joint arthritis and impingements syndrome.  

An April 2005 CT scan showed mild to moderate degenerative 
changes of the AC joint.  There was no acute fracture-dislocation 
of the left shoulder joint.  It was also noted that there was no 
gross evidence of tear of the supraspinatus tendon, no 
significant impingement on the supraspinatus, and no acute 
fracture identified in the glenoid cavity. The humeral head was 
intact, the glenohumeral relation was normal, and the coracoid 
was intact.  

In light of the foregoing, the Board finds that the criteria to 
support a rating in excess of 10 percent under Diagnostic Code 
5203 for the Veteran's left shoulder disability have not been met 
at any time prior to April 6, 2006.  The evidence does not show 
nonunion of the clavicle or scapula with loose movement, or 
dislocation of the clavicle or scapula, as is required for a 
higher evaluation of 20 percent under Diagnostic Code 5203.  38 
C.F.R. § 4.71a.  Indeed, X-rays and CT scan were all negative for 
fracture and dislocation.  

The Board will now consider whether a higher rating may be 
assigned for the Veteran's AC arthritis under Diagnostic Code 
5003, which rates degenerative arthritis on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint involved.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5201, limitation of motion of the major arm at 
shoulder level is rated as 20 percent disabling, while limitation 
of motion of the major arm midway between side and shoulder level 
is rated as 30 percent disabling.  In Lineberger v. Brown, 5 Vet. 
App. 367, 370 (1993), the Court noted that as the minimum 20 
percent rating for limited shoulder motion, it should be 
clarified whether that rating is a result of limitation of motion 
of abduction only, or whether both limitation of motion of 
flexion and abduction are required.  Subsequently, the Court 
clarified in Mariano v. Principi, 17 Vet. App. 305, 317-18 
(2003), that for a 20 percent rating under Diagnostic Code 5201 
the applicable plane of motion was not to be measured by 
limitation of motion of abduction alone to the shoulder level 
because 38 C.F.R. § 4.71, Plate I listed both abduction and 
forward elevation (flexion) as shoulder-arm movements.  
Diagnostic Code 5201 did not specifically identify the plane of 
motion (although Diagnostic Code 5200 did refer to abduction), 
and the title of Diagnostic Code 5201 was "Arm, limitation of 
motion of" and appeared to be generic without specifying 
limitation based solely on abduction.  The Court left open the 
question of whether the ratings in Diagnostic Code 5201 required 
limitation in all planes or limitation in any one plane, but 
noted that it would be very difficult to satisfy Diagnostic Code 
5201 if limitation were required in all planes.  Accordingly, the 
Board concludes that for a rating under Diagnostic Code 5201 the 
limitation of motion may be in any one plane of motion, e.g., 
abduction or forward elevation (flexion).  

The August 2010 joint motion for remand raised the issue of 
whether separate ratings are available for limitation of motion 
of flexion and abduction of the arm, given that the Veteran in 
this case experienced limitation of both flexion and abduction.  
In VAOPGCPREC 9-04, VA General Counsel held that separate ratings 
may be assigned for limitation of flexion and limitation of 
extension of the same knee.  The Board notes, however, that by 
its terms, VAOPGCPREC 9-04 applies to the knee, not the shoulder.  
Neither VA General Counsel nor the Court has expanded this 
concept to include any other joint.  It would be beyond the 
Board's authority to expand General Counsel's holding to include 
joints other than the knee.  See 38 U.S.C.A. § 7104(c) 
(explaining that the Board is bound in its decisions by the 
regulations and the precedent opinions of the chief legal officer 
of VA).  Furthermore, the Board notes that unlike the rating 
criteria for knee disabilities, which evaluate limitation of 
flexion and extension under separate diagnostic codes, namely 
Diagnostic Codes 5260 and 5261, the rating criteria for shoulder 
disabilities evaluate limitation of motion under a single 
diagnostic code, Diagnostic Code 5201.  The Board finds that the 
assignment of separate ratings for limitation of flexion and 
abduction under the same diagnostic code would constitute 
improper pyramiding.  See 38 C.F.R. § 4.14.  

The medical evidence, as summarized above, shows that at the 
January 2004 examination the Veteran's range of motion was 105 
degrees abduction and flexion.  In October 2004, flexion was 90 
degrees and abduction was 100 degrees.  In January 2005, flexion 
was 100 degrees and abduction was 140 degrees.  Based on the 
foregoing, the Board finds that the Veteran is not shown by the 
preponderance of the evidence to have had limitation of motion at 
shoulder level prior to April 6, 2006.  Although flexion was 
limited to 90 degrees in October 2004, flexion and abduction of 
the left arm at the January 2004 examination were higher than 
shoulder level, abduction in October 2004 was again higher than 
shoulder level, and flexion and abduction in January 2005 were 
both higher than shoulder level.  

The Board will also considered the DeLuca criteria previously 
discussed.  See DeLuca, supra.  In August 2004, the Veteran was 
found to have pain on the lateral aspect of the deltoid when his 
arm was brought to 90 degrees abduction.  Similarly, in January 
2005, the Veteran was noted as having pain with abduction past 90 
degrees at the lateral aspect of the acromion.  Affording the 
Veteran the benefit of the doubt, the evidence is at least in 
equipoise in showing that the Veteran's abduction was limited to 
shoulder level as a result of painful motion.  In this regard, a 
higher rating of 20 percent is warranted under Diagnostic Code 
5201 based on greater limitation of motion due to pain on use.  
See 38 C.F.R. § 4.40.  

The Board has considered other possible avenues for a higher 
rating.  Impairment of the major humerus involving fibrous union 
is rated at 50 percent under Diagnostic Code 5202, and 
intermediate ankylosis of the major scapulohumeral articulation 
is rated at 40 percent under Diagnostic Code 5200.  38 C.F.R. § 
4.71a.  There is, however, no evidence of these conditions in the 
record.  Additionally, the medical evidence does not indicate 
intermediate degrees of residual weakness, pain or limitation of 
motion so as to warrant a higher rating by analogy to Diagnostic 
Codes 5200 and 5202.  It is also noted that a separate rating for 
clavicle or scapula impairment under Diagnostic Code 5203 is not 
warranted, as a 20 percent rating for painful motion has already 
been established.  A second rating Diagnostic Code would 
compensate the Veteran twice for the same symptoms, violating the 
anti-pyramiding rule.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-98 
(August 14, 1998) (explaining that removal of semilunar cartilage 
may result in complications producing loss of motion).  
Therefore, a higher rating is not available under the other 
diagnostic codes for shoulder disabilities.  

Finally, the Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the Veteran's service-connected 
residuals of a left shoulder injury prior to April 6, 2006 is not 
inadequate.  His complained-of symptoms are those contemplated by 
the rating criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  It does 
not appear that the Veteran had an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation for 
his level of impairment.  In other words, he did not have any 
symptoms from his service-connected disability that were unusual 
or are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for that service-
connected disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.

As such, the Board concludes that an increased rating of 20 
percent, but no higher, is warranted for the Veteran's residuals 
of a left shoulder injury prior to April 6, 2006.  The benefit-
of-the-doubt rule has been applied in arriving at this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to an increased rating of 20 percent, but no higher, 
for residuals of a left shoulder injury prior to April 6, 2006 is 
granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


